DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Amended claim 32-45 and 52 are under examination. 
Claim 46, 47 and 49 are withdrawn from examination. The Examiner notes Applicant has submitted amendments to claim 46 and 47; however these claims are withdrawn from examination, hence the claims are not examined and reviewed on its merit. 
Claim 1-31 are cancelled.
Withdrawn Rejections
The first and second paragraph rejections over claim 32-45 and 52 as set forth in previous office action, have been withdrawn in light of Applicant’s amendments submitted on 06/01/2022. 
The pre-AIA  35 U.S.C. 102b over claim(s) 32, 33 and 36-45 as being anticipated by Donovan et al. (US 6,406,547 B1) have been withdrawn in light of Applicant’s amendments. 
The pre-AIA  35 U.S.C. 102b over claim(s) 32, 33, 34, 35 and 38-45 as being anticipated by Donovan et al. (US 6,406,548 B1) have been withdrawn in light of Applicant’s amendments. 
The pre-AIA  35 U.S.C. 103(a) over claim 52 as being unpatentable over Donovan et al. (US 6,406,548 B1) has been withdrawn in light of Applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32-45 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low sugar plant-based electrolyte composition” in claim 32, is a relative term which renders the claim indefinite. The term “low sugar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 33-45 and 52 are also rejected since the claims are depended upon rejected claim 32. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 32, 33-45 and 52 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Jensen et al. (US 2004/0151815 A1, Applicant’s submitted prior art, IDS submitted on 06/06/2019, Cite No. A20).
Regarding claim 32, 34-44 and 45, Jensen et al. (Jensen) discloses a method of preparing a flavor improver formulated into a beverage (low sugar plant-based electrolyte composition)  (’815, [0144]-[0154], [0163]-[0167]).  The beverage with the flavor improver is considered low sugar since Jensen teaches the beverage encompass a diet soft drink (‘815, [0165], [0335]-[0336]); wherein it was well known diet soft drink is a low sugar drink. 
Jensen discloses the method comprising providing an sugar beet extract, liquid (‘815, [0036]-[0039]; [0081}; [0175]), using membrane filtration including ultrafiltration and nanofiltration to provide a permeate (‘815, [0091]-[0092], [0177]-[0187]) and concentrating whereby selecting the permeate to obtain the flavor improver to be formulated into the beverage (low sugar plant-based electrolyte composition) (‘815, [0165], [0335]-[0336]).  With respect to claim 34 and 35, Jensen teaches the liquid extract sugar cane (‘815, [0005]). 
With respect to claim 32 and 39-44,  with respect to the recitation amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid, Jensen uses like materials, sugar beet extract, liquid (‘815, [0036]-[0039]; [0175]) in a like manner, ultrafiltration and nanofiltration to obtain the permeate as claimed; it would therefore be expected the nanofiltration permeate will have the same characteristics claimed, particularly the amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid as recited in claim 32, and 39-44; absent a clear and convincing or evidence to the contrary. 
Regarding claim 33, Jensen discloses concentrating the permeate by evaporation (‘815, [0131], [0143]). 
Regarding claim 52, Jensen discloses adding sweetening agent to the diet cola beverage comprising the flavor improver (‘815, [0334]-[0337]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 32-45 and 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The pre-AIA  35 U.S.C. 102b over claim(s) 32, 33 and 36-45 as being anticipated by Donovan et al. (US 6,406,547 B1) have been withdrawn in light of Applicant’s amendments with new limitations of selecting and formulating steps. 
The pre-AIA  35 U.S.C. 102b over claim(s) 32, 33, 34, 35 and 38-45 as being anticipated by Donovan et al. (US 6,406,548 B1) have been withdrawn in light of Applicant’s amendments. 
The pre-AIA  35 U.S.C. 103(a) over claim 52 as being unpatentable over Donovan et al. (US 6,406,548 B1) has been withdrawn in light of Applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792